DETAILED ACTION

Response to Amendment
The amendment submitted 12/20/2021 proposes adding limitations of previous dependent claim 3 into instant independent claim 1 and cancelling dependent claim 3.  Further, arguments are presented regarding the rejection of instant claims 1-6 over Fujikawa et al. in view of Alexandres et al.  The aforementioned proposed amendment to claim 1 and full set of arguments regarding Fujikawa et al. in view of Alexandres et al. does not materially reduce and simplify the issues of the application, and further, full consideration of the issues of the applications cannot be conducted in the limited amount of time allotted for the pilot program.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been considered but they are not persuasive.
Applicants argue the rejection of Fujikawa et al. in view of Alexandres et al. does not consider the “discreetness” of the plurality of separator sheet material and rather, discloses a continuous piece of separator material.  It is agreed that the illustrations of Fujikawa et al. and Alexandres et al. disclose a single sheet of separator material.  However, both references disclose this material is wound into distinct layers.  The wound layers may be considered “discrete” in the broadest reasonable interpretation of the term, in that each wound layer is a discrete layer.  Even assuming, arguendo, that 
Applicants further argue the aforementioned combination of references does not disclose the concentric wound structure of the separator around the mandrel.  However, it is noted that Fujikawa et al. discloses a mandrel (ref 10) is disposed in the central cavity of the electrode assembly ([0025]).  This places the mandrel (ref 10) within an area of the battery cavity that is wound concentrically by the separator material.  As such, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725